Exhibit 10.2
April 9, 2009
Ron Klausner
Re: Employment Terms
Dear Ron:
Your agreement dated May 7, 2007 is hereby amended and restated in its entirety
to reflect your continued employment with Voyager Learning Company (the
“Company”). Capitalized terms used in this letter and not otherwise defined
herein are defined in Exhibit A.

1.   Salary

During your employment with the Company, you will be paid a base salary (“Base
Salary”) of $20,656.73 bi-weekly ($537,075.00 if annualized), payable in
accordance with the regular payroll practices of the Company. Your “Regular
Salary” includes your Base Salary plus another $20,800.00 annualized, for a
total Regular Salary of $557,875.00. You acknowledge and understand that all
calculations for annual bonus, merit pay, severance, company paid disability,
401(k) match and any other benefit or compensation plan or program sponsored or
maintained by the Company or its affiliates will utilize your Base Salary and
not your Regular Salary.

2.   2009 Bonus

  (a)   You will be able to participate in the Company’s 2009 Financial Bonus
Plan, as such plan may be amended from time to time. Your target bonus
opportunity for 2009 is 70% of Base Salary. Your minimum bonus for this year is
0% and maximum bonus is 200%, if performance targets are exceeded in accordance
with the terms of the 2009 Financial Bonus Plan. In no event will you be
entitled to earn an annual bonus in excess of 200% of target. You will
separately be receiving a letter setting forth your performance goals for 2009
under the 2009 Financial Bonus Plan. Should you remain employed with the Company
through December 31, 2009, payment under the terms of this bonus plan will be
made no later than March 14, 2010.

 

 



--------------------------------------------------------------------------------



 



  (b)   In the event that the Company terminates your employment without Cause
or you terminate employment for Good Reason, you will be entitled to a pro-rata
portion of your annual bonus for the year in which your termination occurs,
payable at the time that annual bonuses are paid to other senior executives, but
no later than March 14 of the following year (determined by multiplying the
amount you would have received based upon actual performance had your employment
continued through the end of such year by a fraction, the numerator of which is
the number of days during the year of termination that you are employed by the
Company and the denominator of which is 365). If a Change of Control of the
Company occurs in 2009 and you do not voluntarily terminate your employment for
at least six months after the Change of Control of the Company, you will be paid
200% of your 2009 target bonus promptly following such six-month anniversary of
the Change of Control of the Company. The amount of your 2009 performance bonus,
if any, will be reduced by the bonus described in the preceding sentence.

  (c)   With respect to calendar years after 2009, if you remain employed by the
Company, you will be eligible to participate in the Company’s then current
annual bonus plan, in accordance with the terms of such plan.

3.   Benefits

During your employment with the Company, you will be entitled to participate in
the employee retirement and welfare benefit plans and programs set forth in
Exhibit C, in accordance with the terms and conditions of such programs as in
effect from time to time.

4.   Severance and Change on Control Protection

  (a)   Subject to Section 6 below, you will be entitled to the following
benefits under this Section 4 upon the earlier of (i) the sixth month
anniversary of a 409A Change of Control of the Company provided you have not
voluntarily terminated your employment or been terminated by the Company for
Cause before such sixth month anniversary or (ii) the date the Company
terminates your employment without Cause or you resign for Good Reason at any
time during a two year period beginning on a Change of Control of the Company or
an Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change: a single lump sum payment in an amount equal to the sum of
(i) 150% of your then current Base Salary and (ii) an amount equal to any
accrued but unused vacation days, with such payments commencing on the earliest
payroll date that does not result in adverse tax consequences to you under
Section 409A of the Code.

 

2



--------------------------------------------------------------------------------



 



  (b)   In addition, if the Company terminates your employment without Cause or
you resign for Good Reason at any time during a two year period beginning on a
Change of Control of the Company or an Acquisition of at Least 30% of the
Company’s Outstanding Voting Stock and Board Change, you are entitled, subject
to your continued co-payment of premiums, continued participation for eighteen
months in all medical, dental and vision plans which cover you (and eligible
dependents) upon the same terms and conditions (except for the requirements of
your continued employment) in effect for active employees of the Company. If you
obtain other employment that offers substantially similar or improved benefits,
as to any particular medical, dental or vision plan, such continuation of
coverage by the Company for such similar or improved benefit under such plan
under this Section 4(b) will immediately cease. The continuation of health
benefits under this subparagraph shall reduce and count against your rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. To
the extent that such post-employment coverage cannot be provided under any such
plan, the Company, at its election, will either (i) arrange to make available to
you coverage through an insured arrangement that provides benefits substantially
similar and on the same terms and conditions to those provided under such plan,
or (ii) pay such benefits as described in (i) above directly. The obligations of
the Company to provide any alternative coverage described in the preceding
sentence are expressly conditional on you taking all reasonable actions and
providing all reasonable information, as the Company shall request, as is
necessary for it to fulfill such obligations.

5.   Regular Severance Benefits

  (a)   Subject to Section 6 below, you shall be entitled to regular severance
benefits under Section 5(c) below if: (1) the Company terminates your employment
without Cause or you resign for Good Reason at any time before a Change of
Control of the Company or an Acquisition of at Least 30% of the Company’s
Outstanding Voting Stock and Board Change and (2) you neither are entitled to
nor received benefits under Section 4. Under no circumstances shall you receive
benefits under both Section 4 and Section 5 of this Agreement.

  (b)   You will be considered to be entitled to enhanced severance benefits
under Section 4 above if your employment is involuntarily terminated by the
Company without Cause, or you resign for Good Reason prior to such date, and
such termination of employment or change in the terms of your employment occurs
within the 60 day period prior to a definitive purchase or acquisition agreement
that results in a Change of Control of the Company.

  (c)   The severance benefits payable under Section 5(a) shall be the same in
all respects as under Section 4(a) and 4(b) above, except that: (i) 100% shall
be used in lieu of 150% in Section 4(a), and (ii) the period of continued
participation in medical, dental and vision plans described in Section 4(b)
shall be twelve months instead of eighteen months.

 

3



--------------------------------------------------------------------------------



 



6.   Conditions to Receiving Severance Benefits

Benefits payable under this Agreement shall be in lieu of any other severance
benefits that you may have otherwise been eligible to receive from the Company
or its affiliates under the Company Separation Benefits Plan or otherwise. If
you terminate employment in a manner entitling you to benefits under either
Section 4 or 5 above and your death occurs before full payment of such benefits,
any amount remaining to be paid shall be paid to your surviving spouse, or, if
none, to your estate. You must sign a release agreement in substantially the
same form as attached as Exhibit B to this Agreement to receive the benefits.
The benefits under Section 4 or Section 5 of this Agreement will commence as
soon as reasonably practicable after the termination of the revocation period
provided in the release agreement. You shall not be required to seek other
employment to mitigate damages, and any income earned by you from other
employment or self-employment shall not be offset against any obligations of the
Company to you under this Agreement.

7.   Tax Payments

  (a)   Your rights to receive a tax gross-up payment for golden parachute
excise taxes under the Multi-Year Stock Option Grant dated February 4, 2004
survives whether or not such Multi-Year Stock Option Grant is terminated and you
are entitled to such tax-gross-up rights, including those set forth in the
Appendix to the Multi-Year Stock Option Grant. For purposes of this Section, the
following specialized terms will have the following meanings:

  (1)   “Base Period Income” “Base Period Income” is an amount equal to your
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations thereunder.
Generally, your “annualized includable compensation” is the average of your
annual taxable income from the Company for the “base period,” which is the five
calendar years prior to the year in which a “change of ownership or control,” as
defined in Section 280G(b)(2) of the Code, occurs. These concepts are
complicated and technical and all of the rules set forth in the applicable
regulations apply for purposes of this Agreement.

  (2)   “280G Cap” “280G Cap” means an amount equal to 3 times your “Base Period
Income,” less $1,000.00. This is the maximum amount which you may receive
without becoming subject to the excise tax imposed by Section 4999 of the Code.

  (3)   “Total Payments” The “Total Payments” include any “payments in the
nature of compensation” (as defined in Section 280G of the Code and the
regulations thereunder), made under this Agreement or otherwise, to or for your
benefit, the receipt of which is contingent on a change of control and to which
Section 280G of the Code applies.

  (b)   The Company will, at its expense, retain a “Consultant” (which shall be
a law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants selected by the Company and mutually
agreeable to the Company and you) to provide an opinion concerning whether your
Total Payments exceed the 280G Cap. The Company will select the Consultant. The
opinion required by this Section shall set forth the amount of your Base Period
Income, the present value of the Total Payments and the amount and present value
of any excess parachute payments.

 

4



--------------------------------------------------------------------------------



 



8.   Successors and Assigns

This Agreement shall be binding upon any successor or assign of the Company,
including any entity that (whether directly or indirectly, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation or
otherwise) is the survivor of the Company or that acquires the Company and/or
substantially all the assets of the Company in accordance with the operation of
law, and such successor entity shall be deemed to be “the Company” for purposes
of this Agreement (except for purposes of determining whether there has been a
Change of Control of the Company or an Acquisition of at Least 30% of the
Company’s Outstanding Voting Stock and Board Change). This Section will continue
to apply in the event of any subsequent merger or consolidation or transfer of
assets.

9.   Company Right to Recover Payments Under This Agreement

You hereby agree that, if it is ever determined by the Company that any action,
or inaction by you constituted grounds for termination for Cause, then the
Company may recover all of any award or payment made to you pursuant to this
Agreement, and you agree to repay and return any such award or payment to the
Company. The Company may, in its sole discretion, affect any such recovery by
(i) obtaining repayment directly from you; (ii) setting off the amount owed to
it against any amount or award that would otherwise be payable by the Company to
you, or (iii) any combination of (i) and (ii) above.

10.   At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with the Company.

11.   Withholding

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

5



--------------------------------------------------------------------------------



 



12.   Section 409A

The payments pursuant to this Agreement are intended to be exempt from or,
comply with, the requirements of Section 409A and this Agreement is intended to
be interpreted and operated accordingly to the fullest extent possible;
provided, however, that notwithstanding anything to the contrary in this
Agreement in no event shall the Company be liable to you for or with respect to
any taxes, penalties or interest which may be imposed upon you pursuant to
Section 409A. Without limitation on the foregoing, the cash in lieu of SERP
described in Exhibit C is intended to be exempt from the requirements of
Section 409A as a short-term deferral payment. In accordance with the preceding
sentences, the date on which a “separation from service” pursuant to
Section 409A (“Separation from Service”) occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments
under this Agreement be exempt from the requirements of Section 409A or comply
with the requirements of Section 409A. To the extent that any payments pursuant
to this Agreement constitute “deferral of compensation” subject to Section 409A
(after taking into account to the maximum extent possible any applicable
exemptions) (a “409A Payment”) treated as payable upon Separation from Service,
then, if you are a “Specified Employee” pursuant to Section 409A on the date of
your Separation from Service, then to the extent required for you not to incur
additional taxes pursuant to Section 409A, no such 409A Payment shall be made
before the earlier of (i) 6 months after your Separation from Service; or
(ii) the date of your death. Should the preceding sentence result in payments to
you at a later time than otherwise would have been made under this letter, on
the first day any such payments may be made without incurring additional tax
pursuant to Section 409A (“409A Payment Date”), the Company shall make such
payments provided that any amounts that would have been paid earlier but for the
application of this Section 12 shall be paid in a lump sum on the 409A Payment
Date together with, subject to the following sentence, accrued interest at the
earnings rate (but not below 0) of any rabbi trust containing your severance
amounts (“Rabbi Trust”). To the extent administratively feasible, you shall be
entitled to direct the investment of the portion of the assets in the Rabbi
Trust attributable to the amount you are entitled to under this Agreement for
which payment is delayed because of Section 409A and to the extent you exercise
this discretion, instead of being entitled to the amount delayed because of
Section 409A with accrued interest at the earnings rate of the Rabbi Trust you
shall be entitled to the amount delayed because of Section 409A adjusted by
earnings and losses attributable to your investment direction. For purposes of
Section 409A, each payment installment shall be treated as a separate payment.
To the extent required for payments under this Agreement to comply with or be
exempt from Code Section 409A (with the intention to comply with Treasury
Regulation §1.409A-3(d) with the treatment of the 38th day after termination of
employment as the designated payment date), payments shall be made no sooner
than the 8th day after termination of employment nor later than the 38th day
after termination of employment based on when the release required by Section 6
is executed and becomes non-revocable and if such 30-day period spans two
calendar years, payment shall be made in the later calendar year. The parties
agree to cooperate to minimize the impact of Section 409A without materially
changing the economic value of this Agreement to either party.

13.   Indemnification

The Company shall indemnify you to the same extent that its officers, directors
and employees are entitled to indemnification as of the date hereof pursuant to
the Company’s Articles of Incorporation and Bylaws for any acts or omissions by
reason of being a director, officer or employee of the Company.

 

6



--------------------------------------------------------------------------------



 



14.   Cooperation

You agree to reasonably cooperate with the Company and its affiliates during
your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, your being available to the Company upon reasonable notice
and at reasonable times for interviews and factual investigations, appearing at
the Company’s request upon reasonable notice and at reasonable times to give
testimony without requiring service of a subpoena or other legal process,
delivering to the Company requested information and relevant documents which are
or may come into your possession, all at times and on schedules that are
reasonably consistent with your other permitted activities and commitments). The
obligations under this Section shall survive expiration of your employment with
the Company. If your cooperation under this Section is requested after your
termination of employment, the Company shall (i) provide you reasonable advance
notice after giving due consideration to your then current employment
obligations, and (ii) reimburse you for all reasonable travel expenses and other
reasonable out-of-pocket expenses upon submission of receipts.

15.   Entire Agreement: Modification

This Agreement contains the entire agreement between you and the Company
concerning the matters set forth herein and supersedes any other discussions,
agreements, representations or warranties of any kind with regard to these
matters. You acknowledge that this Agreement supercedes your offer letter
agreements with the Company dated March 9, 2003, March 14, 2003, September 20,
2005 and May 7, 2007. Any modification of this Agreement will only be effective
if done in writing and signed by you and the Chief Executive Officer of the
Company. If for any reason any provision of this Agreement shall be held
invalid, that invalidity will not affect the remainder of this Agreement.

16.   Non-Compete Agreement

By signing this Agreement, you acknowledge that (a) the Employee Confidentiality
and Restrictive Covenant Agreement dated April 2, 2003 between you and the
Company (the “Non-Compete Agreement”) remains a valid and binding agreement and
(b) the Non-Compete Agreement shall inure to the benefit of any successor or
assign of the Company.

17.   Survival of Terms

The provisions of Sections 6, 7, 8, 9, 13, 14, 16 and the other provisions of
this Agreement which by their terms contemplate survival of the termination of
this Agreement, shall survive expiration of this Agreement and/or your
employment with the Company and be deemed to be independent covenants.

 

7



--------------------------------------------------------------------------------



 



18.   Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

19.   Governing Law

This Agreement is governed by the laws of Michigan (excluding conflicts of
laws).
We hope that these adjustments to your compensation reinforce the degree to
which you are valued by the Company. Please review this Agreement carefully and,
if it correctly states our agreement, sign and return to me the enclosed copy.


     
Best regards,
     
/s/ Richard Surratt
   
 
Richard Surratt
President and Chief Executive Officer the Company

   
 
   
Read, accepted and agreed to this 9th day of April 2009
   
 
   
/s/ Ron Klausner
   
 
Ron Klausner
   

 

8



--------------------------------------------------------------------------------



 



Exhibit A
DEFINITIONS
Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock
and Board Change” shall occur if:

(a)   any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities after the
date hereof (other than the Company, its subsidiaries or any employee benefit
plan of the Company or its subsidiaries; and, for purposes of the Agreement, no
Change of Control of the Company shall be deemed to have occurred as a result of
the “beneficial ownership,” or changes therein, of the Company’s securities by
either of the foregoing) and,

(b)   individuals who, as of April 6, 2007, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Company’s Board of Directors, provided that any person becoming
a director subsequent to the date hereof whose election, or nomination for
election, by the stockholders of the Company was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the members of the Company’s Board, as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall be
considered as though such person were a member of the Incumbent Board,

Asset Sale
“Asset Sale” means a sale, lease or transfer of all or substantially all of the
Company’s assets to an entity less than 50% of the outstanding voting securities
of which are owned in aggregate by the Company, its subsidiaries or any employee
benefit plan of the Company or its subsidiaries.

 

A-1



--------------------------------------------------------------------------------



 



Cause
“Cause” means termination of your employment with the Company or its affiliates
by reason of (1) an act of fraud, embezzlement or theft in connection with your
duties or in the course of your employment; (2) unreasonable neglect or refusal
by you to perform your material duties (other than as a result of illness,
accident or other physical or mental incapacity), provided that (A) a demand for
performance of services has been delivered to you by the Company’s Chief
Executive Officer at least sixty days prior to such termination identifying the
manner in which the Chief Executive Officer believes that your have failed to
perform and (B) you have thereafter failed to remedy such failure to perform;
(3) you engage in willful, reckless, or grossly negligent misconduct which is or
may be materially injurious to the Company or its affiliates; or (4) your
conviction of or plea of guilty or nolo contenders to a felony.
Change of Control of the Company
A “Change of Control of the Company” shall occur upon any of the following
events:

(a)   a consummation of any consolidation or merger of the Company pursuant to
which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a consolidation or merger of the
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 50% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of the Company’s common
stock, directly, or indirectly, have at least a 50% ownership interest);   (b)  
an Asset Sale; or

(c)   as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by the Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of the Company’s Board of Directors immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Company’s Board of Directors.

A “409A Change of Control of the Company” is a Change of Control of the Company
that both (1) occurs in 2009 and (2) is a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company for purposes of Section 409A.
Code
“Code” means the Internal Revenue Code of 1986, as amended.

 

A-2



--------------------------------------------------------------------------------



 



Disability
“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of the Board of Directors of the Company (1) renders you
unable or incompetent to carry out the material job responsibilities which you
held or the material duties to which you were assigned at the time the
disability was incurred, and (2) is expected to be permanent or to last for an
indefinite duration or a duration in excess of six months, or results in you
receiving benefits under any long term disability plan offered by the Company or
its affiliates.
Good Reason

(a)   “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer a direct report to
the Company’s Chief Executive Officer or to the Company’s Board of Directors (it
being understood that a promotion or an enhancement of duties will not
constitute Good Reason hereunder), (2) you are assigned any duties inconsistent
in any material respect with your position, authority, duties or
responsibilities, or any other action that results in a significant diminution
in such position, authority, duties or responsibilities, each as in effect as of
the date hereof (or such later date to the extent of any actions by the Company
are consented to in writing by you), unless the action is remedied by the
Company within ten days after receipt of notice thereof given by you, (3) your
assignment for longer than six months to a location in excess of fifty miles
from your then current office, (4) a reduction of your Regular Salary or a
reduction of your bonus target below 70% of your Base Salary, or (5) material
failure to pay your Regular Salary, bonus, equity compensation or benefits under
this Agreement, unless any such action under this clause is remedied by the
Company within ten business days after receipt of notice thereof given by you.
For purposes of clause (5), the substitution of any benefit stated under
Exhibit D to this Agreement with any other benefit of equivalent or greater
value during your employment with the Company prior to December 31, 2009 shall
not constitute a material failure to pay your benefits. You acknowledge that the
Company has the right to restructure and/or alter your benefits package as of
January 1, 2010 and any such restructuring of benefits or amendment or
termination of some or all of the benefits set forth on Exhibit C to this
Agreement as of or following such date will not give you the right to terminate
for Good Reason.

 

A-3



--------------------------------------------------------------------------------



 



(b)   Notwithstanding anything to the contrary in (a)(1) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of the
Company or any of its affiliates, including, without limitation, a sale or other
transfer of property or other assets of the Company or any of its affiliates, or
a reduction in your business unit’s head count or budget, or (2) a suspension of
your position, job functions, authorities, duties and responsibilities while on
paid administrative leave due to a reasonable belief that you have engaged in
conduct described in Section 10 of the Agreement.

(c)   You shall only be entitled to terminate employment for Good Reason by
giving the Company written notice of the termination, setting forth in
reasonable detail the specific conduct of the Company or its affiliates that
constitutes Good Reason. An event shall not be deemed to constitute Good Reason
if you fail to deliver notice of termination for Good Reason within one month of
your actual knowledge of such event.

Section 409A
“Section 409A” means Section 409A of the Code.

 

A-4



--------------------------------------------------------------------------------



 



Exhibit B
AGREEMENT AND GENERAL RELEASE
The Company, its affiliates, subsidiaries, divisions, successors and assigns in
such capacity, and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to throughout this
Agreement as “Employer”), and Ron Klausner (“Executive”), the Executive’s heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as “Employee”) agree:
1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the employment letter between Employer and Executive dated April 9, 2009 (the
“Employment Letter”) and Executive’s right to indemnification and directors and
officers liability insurance. Executive further acknowledges and agrees that,
after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.
2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Employment Letter.
3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for the Company, or his/her designee, or mailed to
Employer, [Address], Attn: Senior Vice President and General Counsel, and
postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Michigan then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

 

B-1



--------------------------------------------------------------------------------



 



4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

  •   The National Labor Relations Act, as amended;

  •   Title VII of the Civil Rights Act of 1964, as amended;

  •   The Civil Rights Act of 1991;

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

  •   The Employee Retirement Income Security Act of 1974, as amended;

  •   The Immigration Reform and Control Act, as amended;

  •   The Americans with Disabilities Act of 1990, as amended;

  •   The Age Discrimination in Employment Act of 1967, as amended;

  •   The Older Workers Benefit Protection Act of 1990;

  •   The Worker Adjustment and Retraining Notification Act, as amended;

  •   The Occupational Safety and Health Act, as amended;

  •   The Family and Medical Leave Act of 1993;

  •   Any wage payment and collection, equal pay and other similar laws, acts
and statutes of the State of [Michigan];

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

  •   Any public policy, contract, tort, or common law; or

  •   Any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Employment Letter
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

 

B-2



--------------------------------------------------------------------------------



 



5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any other state or local agency on behalf of Employee under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964
as amended, the Americans with Disabilities Act, or any other federal or state
discrimination law, except where such waivers are prohibited by law.
6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Employment Letter. Employee also affirms Executive has no known
workplace injuries.
7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.
8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.
9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

 

B-3



--------------------------------------------------------------------------------



 



11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Letter which are intended to survive termination of the Employment Letter shall
survive and continue in full force and effect. Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind not
contained herein or in the Employment Letter made to Executive in connection
with Executive’s decision to accept this Agreement and General Release.
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

                                      VOYAGER LEARNING COMPANY    
 
                       
 
          By:                               RON KLAUSNER           Name:        
 
              Title:  
 
   
 
                 
 
   
Date:
              Date:        
 
 
 
             
 
   

 

B-4



--------------------------------------------------------------------------------



 



Exhibit C
BENEFITS
You shall be entitled to the following benefits while employed by the Company
under this Agreement through December 31, 2009. Except with respect to the
SERP-replacement benefit described below, if you remain employed after this
date, the Company will inform you of the benefits you will be entitled to as of
January 1, 2010.

•   In lieu of the ProQuest Supplemental Executive Retirement Plan (SERP), you
are eligible for a lump sum cash payment equal to 15% of the sum of your Base
Salary and your management bonus under the Financial Bonus Plan for each
calendar year you remain employed. You must be employed as of December 31 of the
relevant year to receive payment for that year.   •   You receive at Company
expense Basic Term Life Insurance equal to two times annual Base Salary, and
under the terms of the policy, you may elect to purchase additional term life
insurance up to four times Base Salary up to a maximum of $1,300,000 subject to
the terms of the policy.   •   You have Short-Term Disability protection at
Company expense.   •   You are covered at Company expense for Long-Term
Disability benefits which will begin after you have been totally disabled for a
period of six continuous months.   •   You participate in the Profit Sharing
Retirement (401k) Plan.   •   You are eligible for four weeks of annual
vacation, accrued at 13.33 hours per month, 4 floating holidays (personal days)
and 8 company holidays.   •   You participate in benefit programs including
group insurance plans for medical, dental, vision, as well as access to a Health
Savings Account or Flexible Spending Account.   •   If asked by the Company and
you agree to relocate, you are eligible for relocation benefits as detailed in
the Senior Management Homeowner Relocation Plan summary. This benefit must be
reimbursed to the Company if you leave within 12 months of accepting the
relocation benefit.   •   You are eligible to participate in Dependent Life
Insurance, Voluntary Accidental Death & Dismemberment Insurance and the Group
Legal Plan.

 

C-1